Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the State Rent Administrator denying petitioner’s application for a certificate of eviction. The Administrator appeals from an order annulling his determination and directing the issuance of a certificate. Order unanimously affirmed, without costs. There is nothing in this record to indicate that the petitioner did not in good faith buy the house to obtain possession of the second floor apartment for her own use, or that an unlawful or immoral motive induced her to improve the first floor apartment to increase her income. (Cf. Matter of líosenbluth v. Firikelstein, 300 N. Y. 402.) Present — Carswell, Acting P. J., Johnston, Adel, MacCrate and Schmidt, JJ.